Keefe, Judge:
These reappraisements listed in schedule A, hereto attached and made a part hereof, involve certain German glassware upon which the importer added to the invoice prices upon entry to meet advances by the appraiser in the test cases, reappraisements 112210-A, etc., decided on review by the Second Division of this court on October 23, 1939, see Reap. Dec. 4662, wherein it was held that the export value of the merchandise was represented by the unit invoice prices, plus cases and packing as invoiced.
At the trial of these cases the record in reappraisement 112210-A was offered and admitted in evidence without objection by the Government.
Following the decision cited, we hold that the export value of the German glassware in question is unit invoice prices, plus cases and packing as invoiced.
Judgment will therefore be entered in favor of the plaintiff.